DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Under MPEP 2142, the ultimate determination of patentability is based on the entire record, by a preponderance of evidence.  A preponderance of evidence requires the evidence to be more convincing than the evidence which is offered in opposition to it.  
However, while pieces of independent claims, for example, are disclosed in the prior art of record, as required under MPEP 2142 ‘the examiner must…make a determination whether the claimed invention “as a whole” would have been obvious at the time to…’ a person of ordinary skill in the art when the invention was unknown and just before it was made.  When considered "as a whole" the independent claims would not have been obvious.  That is, Examiner is unable to make a reasonable rejection (one which accounts for each and every limitation without the use of impermissible hindsight.)  In other words, with regard to claim 21, when considered as a whole in context of the entire claim, the Examiner is unable to reject ‘…a second transmission path, coupled to the first transmission path from a tap port to a grounded isolated port, wherein the tap port of the second transmission path is closer to the input port than the output port of the first transmission path and the isolated port of the second transmission path is closer to the output port than the input port of the first transmission path…’ and ‘…a MoCA port electrically connected to the tap port of the second transmission path such that the MoCA port is capacitively coupled to the gateway port by the directional coupler and isolated from the CATV input port by the directional coupler…’; with regard to claim 31 ‘…forming a second transmission path, coupled to the first transmission path to form a directional coupler, between a tap port that is closer to the input port than the output port of the first transmission path and a grounded isolated port, that is closer to the output port than the input port of the first transmission path…’ and ‘…capacitively coupling a MoCA port to the gateway port and isolating the MoCA port from the CATV input port by electrically connecting the MoCA port to the tap port of the second transmission path…’; with regard to claim 40 ‘…a second transmission path, coupled to the first transmission path, that includes tap port and a grounded isolated port, wherein the tap port of the second transmission path is closer to the input port than the output port of the first transmission path and the isolated port of the second transmission path is closer to the output port than the input port of the first transmission path…’ and ‘…a plurality of MoCA ports each electrically connected to the tap ports of the second transmission paths of each of the plurality of directional couplers…’  Therefore, the claims are allowed.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461